Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grohl.
Grohl (US 3,211,129) teaches an electrostatic flocking device comprising applying a voltage source from 60000W to 100,000W (60kw to 100Kw; column 2 lines 40-60), to electrostatically apply the fibers to a carrier substrate; wherein there are 2 insulating arms (handles) and a mesh (filter or screen) electrode that fibers pass through (see column 1 and 2 and figures). 
Grohl teaches passing the fibers to a carrier material and adhering the fibers to a surface using an adhesive (see claims, column 1 lines 1-35). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grohl.
Grohl (US 3,211,129) teaches an electrostatic flocking device comprising applying a voltage source from 60000W to 100,000W (60kw to 100Kw; column 2 lines 40-60), to electrostatically apply the fibers to a carrier substrate; wherein there are 2 insulating arms (handles) and a mesh (filter or screen) electrode that fibers pass through (see column 1 and 2 and figures). 
Grohl teaches passing the fibers to a carrier material and adhering the fibers to a surface using an adhesive (see claims, column 1 lines 1-35). 
Regarding claim 5, it would have been obvious to one of ordinary skill in the art at the relevant time of filing to provide the sized screening claimed dependent upon the desired fiber sizing and final application/use of fibers. 


  

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groh in view of Nino.
Grohl teaches a variety of fibers could be used but does not teach carbon fibers specifically.
Nino (US 2008/0283290) teaches carbon fiber having electromagnetic properties or material impregnated into the fiber (See figure and claims, [0176-0177]). 
The material can be ferromagnetic [0179-0183]. 

It would have been obvious to one of ordinary skill in the art at the relent time of filing to provide carbon fibers including carbon fibers with ferromagnetic or other properties in order to form useful devices, such as shielding devices or coatings, as in Nino, wherein Neno specifically desires flocked fibers such as that of the primary reference (see [0355] Nino).
It would have been obvious to remove the fibers from a substrate in order to produce free standing films or to place the fibers onto desired surfaces or substrates for uses such as shielding or others.   
Regarding claims to conditioning agents, applicant defines that term as a material that “may” be applied during the finishing process that may be “any material/agent” including poly urethane (See [0058] of the publication]. Nino teaches a variety of top coating ,aterial that can include urethanes (See [00200-00233]). Any of the listed coating material would be considered to meet the claims and especially the urethane.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534.  The examiner can normally be reached on M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL H MILLER/Primary Examiner, Art Unit 1783